Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13,15-18 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-9,13, 15, 16 in the reply filed on 06/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12, 17, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-9, 13, 15, 16 are examined herein on the merits.

Claim Objections
Claim 4, 5, 16 are objected to because of the following informalities:  
Claim 4 recites the abbreviation “PLGA”. It is suggested to include the full term.
In claim 5 poloxamer is misspelt. 
In claim 16, line 3 after active agent “1s” should be replaced with “is”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites “about 37 degrees” which renders the claim vague and indefinite. First, it is not clear what the units are. Is it 37 degrees centigrade or Fahrenheit. Second the term “about” is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of deviation from the disclosed value is within the scope of the term “about”.
In view of Example 8 of the specification, and for compact prosecution “about 37 degrees” is interpreted as about 37 °C. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1, 3, 4, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashjari et al. (Polym Int 2012, 61, pages 850-859, PTO-892).
Ashjari et al. discloses 5-fluorouracil loaded-PLGA coated iron oxide nanoparticles/nanocapsules (magnetite/PLGA nanocapsules) with a diameter ranged from 90.7 to 316.6 nm (see page 853, right hand column, under Particle size distribution). See 852; under Preparation of magnetite/PLGA nanocapsules; Scheme 2. It is taught that the nanocapsules were dried by freeze-drying. See 852; under Preparation of magnetite/PLGA nanocapsules i.e meets claim13. It is taught that increasing the PLGA concentration from 1 wt $ to 3 wt %, the particle size increased. See page 853, right hand column, under Particle size distribution.
Regarding the recitation “wherein the coating degrades in water at about 37 °C” is the property of the composition, and Ashjari et al. discloses the same composition as in instant claim 1 and in the composition taught by Ashjari et al. the PLGA coating will degrades in water at about 37 °C degrees.
Ashjari et al. anticipates instant claims 1, 3, 4, 13.

2) Claim(s) 1, 4 are rejected 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (Current Pharmaceutical Design, 2016, 22, 3332-3352, PTO-892).
Mohammed et al. teaches that magnetic nanoparticles (MNP) are used as carriers for drug delivery in cancer treatment, hyperthermia treatment, radio-therapeutics. See abstract; Table 1. The major class of MNPs is iron oxides (IO). It is taught that Hajikarimi et al. investigated the uptake and cytotoxic effects of PLGA-coated-IONs as a drug carrier of 5-fluorouracil i.e teaches nanoparticle as in instant claim 1; it is taught that that these carriers were excellent in penetrating into the cell with effective drug delivery, as reduction in colony number was significantly higher in 5-FU-loaded IONs. See page 3338, left hand column, under 4.2.4. Mohammed et al. also teaches that PLGA encapsulated Oleic acid (meets surfactant in instant claim 16) coated magnetite (iron oxide) was synthesized for the purpose of studying its toxicity effect on MCF-7 cells after loading them with doxorubicin (DOX), an anti-cancer drug. Cell death was drastically higher in DOX loaded nanoparticles compared to drug free ones, indicating that these DOX-PLGA-MNPs are appropriate for targeted drug delivery purposes. See page 3338, left hand column, under 4.2.4. It is taught that the Size range of the MNPs should lie between 10 to 100 nm, preferably between 20 to 60 nm. See page 3334, left hand column, under 2.1. Particle size. Mohammed et al. teaches different polymers are used in surface coating iron oxide supermagnetic nanoparticles (SPIONs) such as polyethylene glycol, dextran, pluronic, chitosan, PLGA. See Scheme 1; Fig. (4). Mohammed et al. teaches PEG coated IONPs (iron oxide nanoparticles) are mostly loaded with cancer drugs. See page 3338, left hand column, under 4.2.1.
Regarding the recitation “wherein the coating degrades in water at about 37 degrees” is the property of the composition, and Mohammed et al. discloses the same composition as in instant claim 1 and in the composition taught by Mohammed et al. the PLGA coating will degrades in water at about 37 °C.



3) Claim(s) 1, 4, 9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butoescu et al. (Arthritis Research & Therapy, 2009, Vol 11 No 3, pages 1-10, PTO-892).
Butoescu et al. discloses composition comprising microparticles (1 µm having a diameter) comprising superparamagnetic iron oxide nanoparticles (SPIONs), therapeutic agent dexamethasone 21-acetate, and poly(D, L-lactide-co-glycolide)(PLGA) as the a matrix for the microparticle. See Figure 2; wherein SIONs nanoparticles are coated with PLGA; see abstract. It is taught that the diameter distribution of 1 µm microparticle batch ranged from 0.4 to 1.4 µm which is 400 nm to 1400 nm i.e the micro particles contain nanoparticles and meet instant nanoparticles. See page 2, right hand column para 1. The microparticles were prepared by double emulsion-solvent evaporation method i.e meets instant nanoparticles in claim 13. See page 2, right hand column para 1
Further, the recitation “wherein the coating degrades in water at about 37 degrees” is the property of the composition, and Butoescu et al. discloses the same composition as in instant claim 1 and in the composition taught by Butoescu et al. the PLGA coating will degrades in water at about 37 °C degrees.

4) Claim(s) 1, 6, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (US 2016/0346389, PTO-892).
Friedman et al. discloses modified nanoparticles comprising paramagnetic nanoparticles (PMNP) coated with a hydrophobic coating comprising lipophilic drug and a polymer. See abstract; see Fig. 1; page 23, 6.2 to 6.7. It is taught that PMNP can be iron oxide or gadolinium oxide. See page 23, 6.2; claims 1, 12. Friedman et al. teaches PMNP comprising PMNP core which core comprises a coating, coating comprising oleic acid (meets surfactant in instant claim 16), and said coating is dispersed with active agents curcumin, Adriamycin, taxol (meets active agents in claim 16); and a polymer PEG-DSPE is attached to the PMNP core. See claim 32, 37; pages 22-23, 6.1 to 6.7; page 12, paras [0122]-[0123]; see 6.12, page 24 wherein albumin coated PMNP loaded with drug is taught. It is taught that the modified paramagnetic nanoparticles therein have improved circulation in the blood stream, and improved penetration across blood brain barrier. See paras [0006]-[0007]. It is taught that the PMNP core has a size range of 1-100 nm, and 1-20 nm. See para [0095]. Therapeutic active agents or drug can be cancer therapy agents which includes dexamethasone (see para [0175]). It is taught that the modified nanoparticles are provided as dry lyophilized powder. See paras [0128]; also see paras [0188], [0193]. It is taught that the therapy(ies) used in combination with the modified PMNP can be anti-inflammatory agents (see para [0178]); the therapy(ies) used in combination with the modified PMNP can be an immunomodulatory agent such as antibiotics (see para [0176]).
Regarding the recitation “wherein the coating degrades in water at about 37 °C” is the property of the modified nanoparticles, and Friedman et al. discloses the modified nanoparticles as in instant claim 1; and in the modified nanoparticles taught by Friedman et al. the coating containing PEG-DSPE will degrade in water at about 37 °C degrees.
Regarding the recitation “wherein the first biologically active agent is complexed to form a hydrophobic ion complex” in claim 16, it is pointed out that the active agent curcumin will be complexed to the coating to form a hydrophobic ion complex.


5) Claim(s) 1, 5, 6, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labhasetwar et al. (US20070264199, PTO-892).
	Labhasetwar et al. discloses magnetic nanoparticle composition with enhanced drug delivery composed of a magnetic particle core surrounded by a fatty acid and surfactant. See abstract. The nanoparticle composition is composed of a magnetic particle core which is iron oxide surrounded/coated by a fatty acid (meets surfactant in claim 16) and surfactant corona which is PEO based, PLURONIC (instant poloxamer as in instant claim 5; meets polymer in claim 16) and contains drugs doxorubicin or doxorubicin and paclitaxel (see para [0065) i.e meets instant nanoparticle as in instant claims 1, 16. See page 10, Example 6; paras [0023], [0025]; claims 1-4. Lyophilization of the nanoparticles is also taught. See para [0063].
 Regarding the recitation “wherein the coating degrades in water at about 37 °C” is the property of the nanoparticle composition, and Labhasetwar et al. discloses the same composition as in instant claim 1 and in the composition taught by Labhasetwar et al. the fatty acid and surfactant corona which is PEO based, PLURONIC (instant poloxamer as in instant claim 5) coating will degrades in water at about 37 °C.
Regarding the recitation “wherein the first biologically active agent is complexed to form a hydrophobic ion complex” in claim 16, it is pointed out that the active agent doxorubicin will be complexed to the coating containing the fatty acid and surfactant corona which is PEO based, PLURONIC to form a hydrophobic ion complex.
Labhasetwar et al. anticipates instant claims.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6) Claim(s) 2, 3, 5, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (Current Pharmaceutical Design, 2016, 22, 3332-3352, PTO-892) as applied to claims 1, 4.
Mohammed et al. teaches that magnetic nanoparticles (MNP) are used as carriers for drug delivery in cancer treatment, hyperthermia treatment, radio-therapeutics. See abstract; Table 1. The major class of MNPs is iron oxides (IO). It is taught that Hajikarimi et al. investigated the uptake and cytotoxic effects of PLGA-coated-IONs as a drug carrier of 5-fluorouracil (5-FU) i.e teaches nanoparticle as in instant claim 1; it is taught that that these carriers were excellent in penetrating into the cell with effective drug delivery, as reduction in colony number was significantly higher in 5-FU-loaded IONs. See page 3338, left hand column, under 4.2.4. Mohammed et al. also teaches that PLGA encapsulated Oleic acid (meets surfactant in instant claim 16) coated magnetite (iron oxide) was synthesized for the purpose of studying its toxicity effect on MCF-7 cells after loading them with doxorubicin (DOX), an anti-cancer drug. Cell death was drastically higher in DOX loaded nanoparticles compared to drug free ones, indicating that these DOX-PLGA-MNPs are appropriate for targeted drug delivery purposes. See page 3338, left hand column, under 4.2.4. It is taught that the Size range of the MNPs should lie between 10 to 100 nm, preferably between 20 to 60 nm for maximal cellular uptake. See page 3334, left hand column, under 2.1. Particle size. Mohammed et al. teaches different polymers are used in surface coating iron oxide supermagnetic nanoparticles (SPIONs) such as polyethylene glycol, dextran, pluronic (poloxamer), chitosan, PLGA. See Scheme 1; Fig. (4). Mohammed et al. teaches PEG coated IONPs (iron oxide nanoparticles) are mostly loaded with cancer drugs. See page 3338, left hand column, under 4.2.1.
Mohammed et al. does not explicitly teach the size of the core as between 3 and 30 nm as in instant claim 2; size of the core as between 10 and 100 nm as in instant claim 3.
Mohammed et al. does not teach employing second therapeutic agent.
It would have been obvious to a person of ordinary skill in the art to coat iron oxide particles with poloxomer and employ as a drug carrier of 5-fluorouracil (5-FU) because Mohammed et al. teaches different polymers are used in surface coating iron oxide supermagnetic nanoparticles (SPIONs) such as polyethylene glycol, dextran, pluronic (poloxamer), chitosan, PLGA.
It would have been obvious to a person of ordinary skill in the to obtain PLGA-coated-IONs containing drug with a core size of between 3 and 30 nm as in instant claim 2; size of the core as between 10 and 100 nm as in instant claim 3 because Mohammed et al. teaches that the size range of the MNPs should lie between 10 to 100 nm, preferably between 20 to 60 nm. See page 3334, left hand column, under 2.1. One of ordinary skill in the art would have been motivated to obtain PLGA-coated-IONs containing drug with a core size of between 3 and 30 nm as in instant claim 2; size of the core as between 10 and 100 nm as in instant claim 3 with reasonable expectation of success of obtaining better efficacy such as better cellular uptake. Further, it would have been obvious to a person of ordinary skill in the art to optimize the core size by routine experimentation to optimize the delivery of the therapeutic agent.
It would have been obvious to a person of ordinary skill in the art to employ second anti-cancer agent in the PLGA-coated-IONs containing 5-fluorouracil. One of ordinary skill in the art to would be motivated to employ second anti-cancer agent in the PLGA-coated-IONs containing 5-fluorouracil with reasonable expectation of obtain at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art to employ second anti-cancer agent in the PLGA encapsulated Oleic acid (meets surfactant in instant claim 16) coated magnetite (iron oxide) containing doxorubicin. One of ordinary skill in the art to would be motivated to employ second anti-cancer agent in the PLGA encapsulated Oleic acid (meets surfactant in instant claim 16) coated magnetite (iron oxide) containing doxorubicin with reasonable expectation of obtain at least additive therapeutic effect.
Regarding the recitation “wherein the first biologically active agent is complexed to form a hydrophobic ion complex” in claim 16, it is pointed out that the biological agent doxorubicin will be complexed to the coating containing PLGA, Oleic acid to form a hydrophobic ion complex.


7) Claim(s) 2, 3, 7, 8, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2016/0346389, PTO-892) as applied to claims 1, 6, 13, 16 above, and further in view of Chen et al. (US 2003/0039689, PTO-892).
Friedman et al. is applied as discussed above.
Friedman et al. does not explicitly teach the size of the core as between 3 and 30 nm as in instant claim 2; size of the core as between 10 and 100 nm as in instant claim 3.
Friedman et al. does not specifically teach the employment of antibiotic agent such as ciprofloxacin.
 Friedman et al. does not specifically teach the employment of fluocinolone acetonide.
Friedman et al. does not specifically teach the employment of anticancer agent such as dexamethasone.
	Chen et al. teaches polymer-based drug delivery (see para [0002]) Chen et al. teaches ciprofloxacin as antibiotic (see para [0096]). Chen et al. teaches that pharmaceutically active compound includes immune response modifiers such as cyclosporin A and FK 506, corticosteroids such as dexamethasone, fluocinolone acetonide.
	It would have been obvious to a person of ordinary skill in the art to employ antibiotic agent such as ciprofloxacin as the drug in the nanoparticles comprising paramagnetic nanoparticles (PMNP) core coated with a hydrophobic coating comprising lipophilic drug and a polymer because Friedman et al. teaches that the therapy(ies) used in combination with the modified PMNP can be anti-inflammatory agents (see para [0178]); the therapy(ies) used in combination with the modified PMNP can be an immunomodulatory agent such as antibiotics (see para [0176]); and Chen et al. teaches ciprofloxacin as antibiotic (see para [0096]). One of ordinary skill in the art would have been motivated to employ antibiotic agent such as ciprofloxacin as the drug in the nanoparticles comprising paramagnetic nanoparticles (PMNP) core coated with a hydrophobic coating comprising lipophilic drug and a polymer with reasonable expectation of success of employing the modified PMNP for the desired therapeutic effect.
	It would have been obvious to a person of ordinary skill in the art to employ fluocinolone acetonide as the drug in the nanoparticles comprising paramagnetic nanoparticles (PMNP) core coated with a hydrophobic coating comprising lipophilic drug and a polymer because Friedman et al. teaches that the therapy(ies) used in combination with the modified PMNP can be anti-inflammatory agents (see para [0178]); the therapy(ies) used in combination with the modified PMNP can be an immunomodulatory agent (see para [0176]); and Chen et al. teaches that pharmaceutically active compound include immune response modifiers such as cyclosporin A and FK 506, corticosteroids such as dexamethasone, fluocinolone acetonide. One of ordinary skill in the art would have been motivated to employ fluocinolone acetonide as the drug in the nanoparticles comprising paramagnetic nanoparticles (PMNP) core coated with a hydrophobic coating comprising lipophilic drug and a polymer with reasonable expectation of success of employing the modified PMNP for the desired therapeutic effect.
	It would have been obvious to a person of ordinary skill in the art to employ dexamethasone as the drug in the nanoparticles comprising paramagnetic nanoparticles (PMNP) core coated with a hydrophobic coating comprising lipophilic drug and a polymer because Friedman et al. teaches that the therapeutic active agents or drug can be cancer therapy agents which includes dexamethasone (see para [0175]).
It would have been obvious to a person of ordinary skill in the art to obtain modified nanoparticles comprising paramagnetic nanoparticles (PMNP) core coated with a hydrophobic coating comprising lipophilic drug and a polymer with a core size of between 3 and 30 nm as in instant claim 2; size of the core as between 10 and 100 nm as in instant claim 3 because Friedman et al. teaches that the PMNP core has a size range of 1-100 nm, and 1-20 nm. See para [0095]. One of ordinary skill in the art would have been motivated to obtain modified nanoparticles comprising paramagnetic nanoparticles (PMNP) core coated with a hydrophobic coating comprising lipophilic drug and a polymer with a core size of between 3 and 30 nm as in instant claim 2; size of the core as between 10 and 100 nm as in instant claim 3 with reasonable expectation of success of obtaining better efficacy such as improved circulation in the blood stream, and improved penetration across blood brain barrier.
Further, it would have been obvious to a person of ordinary skill in the art to optimize the core size by routine experimentation to optimize the delivery of the therapeutic agent.

8) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2016/0346389, PTO-892) as applied to claims 1, 6, 13, 16 above, and further in view of Troiano et al. (US 2011/0275704, PTO-892).
Friedman et al. is applied as discussed above. 
Friedman et al. does not teach lyophilization of the nanoparticle in the presence of sugar.
	Troiano et al. teaches lyophilized nanoparticle composition comprising polymeric nanoparticles. See abstract Troiano et al. teaches that lyophilized composition comprise sugar; and sugar and salt are added to the lyophilized formulation to prevent aggregation of the nanoparticles. See para [0028]. It is taught that sugar (e.g. sucrose or trehalose) may act, e.g., as a cryoprotectant to prevent the particles from aggregating upon freezing.  See paras, [0112], [0119], [0137]. Troiano et al. teaches that the nanoparticle suspensions are lyophilized in the presence of sugar. See Examples 3, 4, 5.
	It would have been obvious to a person of ordinary skill in the art to employ sugar during lyophilizing the modified nanoparticles taught by Friedman et al. because Troiano et al. teaches that the nanoparticle suspensions are lyophilized in the presence of sugar, and it is taught that sugar (e.g. sucrose or trehalose) may act, e.g., as a cryoprotectant to prevent the particles from aggregating upon freezing. It is pointed out that employing sugar during lyophilization results in sugar around the nanoparticle.

Prior Art made of Record:
	US 20080187595 A1;
	US 20170197070 A1;
WO 2015038924 A1 or US 20160346389 A1 (used) ;
Hajikarimi et al. (IEEE Transactions on Nanobioscience, vol.13, 2014, pages 403-408; similar to Ashjari used   
	WO 2004/096190: 
	
	US20070264199, Magnetic nanoparticle composition and methods for using the same; nanoparticle composition is composed of a magnetic particle core (iron oxide) surrounded by a fatty acid and surfactant corona (PEO based, PLUORoNIC), ex 6;

World journal of pharmaceutical research 2014, 1170-1183; magnetic nanoparticles
	US 9427354.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627